PER CURIAM.
Georgia Anne Snyder-Falkinham and Joseph L. Anthony appeal the district court’s order dismissing Snyder-Falkmham’s 42 U.S.C. § 1983 (2000) complaint, and the orders imposing sanctions and costs to the Defendants.* We have reviewed the record and the district court’s opinions and orders and find no reversible error. We have reviewed the delay in entering orders imposing sanctions and costs, and although we find the delay lengthy and unexplained, we can ascertain no harm. Accordingly, we affirm on the reasoning of the district court. See Snyder-Falkinham v. Stockburger, No. CA-96-83-7 R (W.D.Va. filed Jun. 7, 2002, entered Jun. 10, 2002; filed Aug. 29, 1996, entered Aug. 30, 1996). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 To the extent that Anthony seeks to appeal the judgment in the § 1983 action, or the district court’s factual findings underlying that judgment, he lacks standing to do so because he was not a party to the § 1983 action.